Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 1/31/2022, in which claims 42, 46, 53, 56, 60-61 are amended, claims 43-45, 55 are canceled, and claims 62-64 are added. Claims 42, 46-54, and 56-64 are currently pending.
Response to Arguments
The rejections to claims 55 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
Applicant’s arguments with respect to claims 42, 46-54, and 56-64 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 46-49, 53-54, 58, and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Bennet (US 20110276918 A1).
As to claim 42, Baszucki discloses a method comprising: at a device including a display, a non-transitory memory and one or more processors coupled with the display and the non-transitory memory: [Client device 110A-110B includes a display device 510 (display) [See Col 16, Ln 30-34], data storage device 516 (non-transitory memory) [See Col 16, Ln 36-40], and a processing device 502 (one or more processors) [See Col 16, Ln 9-26]]
obtaining a set of selectable attribute values for an objective-effectuator; [Fig 2 shows a plurality of morphing settings (set of selectable attribute values) for morphing a character (objective-effectuator) [See Col 9, Ln 24-50]. A skilled artisan would understand that the settings would be obtained from memory in order to be displayed]
displaying a user interface including a first plurality of configuration control affordances provided to effect configuration of a first attribute characterizing the objective-effectuator and [Fig 2 shows Morph settings 210 which include torso, arms, hands settings (first plurality of configuration control affordances) that control display of the respective body parts (first attribute) on the character [See Col 10, Ln 20-30]]
a second plurality of configuration control affordances provided to effect configuration of a second attribute characterizing the objective-effectuator; [Fig 2 shows settings 214 (second plurality of configuration control affordances) for a torso (second attribute) [See Col 10, Ln 34-51]]

configuring the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The character is configured based on the user's selection of the torso setting [See Col 10, Ln 56-66]]
wherein the objective-effectuator is associated with a set of predefined actions [Controls are provided for each action that modifies a character [See Col 11, Ln 6-12]].
However, Baszucki does not teach “modifying display of the displayed second plurality of configuration control affordances by displaying a first subset of the second plurality of configuration control affordances while foregoing display of a remainder of the second plurality of configuration control affordances; in response to receiving an input indicative of manipulation of a second configuration control affordance of the first plurality of configuration control affordances:  setting the first attribute to a second selectable attribute value, from the set of selectable attribute values, that is associated with the second configuration control affordance, and modifying display of the displayed second plurality of configuration control affordances by displaying a second subset of the second plurality of configuration control affordances while foregoing display of a remainder of the second plurality of configuration control affordances, wherein the second subset is different from the first subset".

Bennet discloses as shown in Fig 2 that a user may select a first option, e.g. Laptop, from a first dropdown menu of options [See ¶-26]. Following the selection, incompatible options may be hidden from a second dropdown menu thus only showing compatible options ("modifying display …by displaying a first subset") [See ¶-46, 28]. A menu may be provided that allows the user to unselect the first option and select a different compatible option (second configuration control) from the first menu [See ¶-28]. The input also causes the previously incompatible option to be compatible and selected, thus displayed ("displaying a second subset") [See ¶-28, 46]. A skilled artisan would understand that incompatible options with the newly selected option from the first menu would be hidden ("foregoing display of a remainder") [See ¶-46]. Further hiding options 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls to incorporate the teachings of Bennet's compatibility menu.
Motivation to do so would be to indicate when options conflict and why, as taught by Bennet [See ¶-4]. Additional motivation to do so would be to reduce the trial and error process for users interested in particular configurations, as taught by Bennet [See ¶-2].
As to claim 46, Baszucki, and Bennet disclose the method of claim 42, further comprising: in response to receiving an input indicative of a manipulation of a third configuration control affordance from the first plurality of configuration control affordances, setting the first attribute to a third selectable attribute value, from the set of selectable attribute values, that is associated with the third configuration control affordance, and … [Baszucki, The user may select an arms, or hands option (respectively third configuration control affordance) in order to enable morphing of the arms or hands [See Col 10, Ln 26-40]. A setting is modified to enable morphing (third selectable attribute value) of the arms and hands [See Col 10, Ln 56-66]].
Baszucki, and Bennet do not explicitly teach "maintaining display of the displayed second plurality of configuration control affordances."
However, Baszucki discloses that selection of an arms, or hands option causes display of additional input controls [See Col 10, Ln 34-40]. It would have been obvious 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls to maintain display of previously selected settings.
Motivation to do so would be to maintain the visibility of available settings, thus reducing configuration time.
As to claim 47, Baszucki, and Bennet disclose the method of claim 46, wherein maintaining the display of the displayed second plurality of configuration control affordances comprises: maintaining the number of the second plurality of configuration control affordances that are selectable [Baszucki, selection of an arms, or hands option causes display of additional input controls [See Col 10, Ln 34-40]. It would have been obvious to maintain the previously displayed and selectable Torso settings 214 and simply display additional input controls for morphing the arms or hands].
As to claim 48, Baszucki, and Bennet disclose the method of claim 46, wherein maintaining the display of the displayed second plurality of configuration control affordances comprises: [Baszucki, selection of an arms, or hands option causes display of additional input controls [See Col 10, Ln 34-40]. It would have been obvious to maintain the previously displayed and selectable Torso settings 214 and simply display additional input controls for morphing the arms or hands]
maintaining a visual property of the second plurality of configuration control affordances in order to indicate that an entirety of the second plurality of configuration control affordances are selectable [Bennet, A skilled artisan would understand that Fig 3 maintaining a visual property”), without the indications of incompatibility [See ¶-46]].
[Examiner's note: The limitation "including one or more of…" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "geometry, materials" teaches the entire limitation]
As to claim 49, Baszucki, and Bennet disclose the method of claim 42, wherein obtaining the set of selectable attribute values comprises: obtaining physical attributes including one or more of … geometry, [Baszucki, Body parts (geometry), e.g. torso, arms, and hands, may be modified using the morph settings 210 [See Col 10, Ln 26-55]]
materials, …[Baszucki, accessories (materials), e.g. mask, shirt, shoes, hat, and weapon, may be added [See Col 10, Ln 26-30]]. 
As to claim 53, Baszucki, and Bennet disclose the method of claim 42, further comprising: determining, by a rules engine including one or more rules, the first subset of the second plurality of configuration control affordances in response to receiving the input indicative of manipulation of the first configuration control affordance; [Bennet, Following the selection of the first option (first configuration control affordance), options (first subset) that are compatible are determined [See ¶-46]. The process may be implemented by a computing device or server (rules engine) [See ¶-45]]
and determining, by the rules engine including the one or more rules, the second subset of the second plurality of configuration control affordances in response to displaying a second subset") [See ¶-28, 46]. Options (second subset) that are compatible are determined [See ¶-46]. The process may be implemented by a computing device or server (rules engine) [See ¶-45]].
As to claim 54, Baszucki, and Bennet disclose the method of claim 53, wherein the one or more rules are provided by an entity that controls the objective-effectuator [Baszucki, a creator (entity) may limit the morph settings 201 (rules are provided) [See Col 11, Ln 23-26]].
As to claim 58, Baszucki, and Bennet disclose the method of claim 42, wherein the set of selectable attributes indicates synthesized reality settings in which to instantiate the objective-effectuator [Baszucki, Fig 2 shows a plurality of morphing settings (synthesized reality settings) for morphing a character ("instantiate the objective-effectuator") [See Col 9, Ln 24-50]].
As to claim 60, Baszucki discloses a device comprising: one or more processors; a non-transitory memory; one or more displays; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: [Client device 110A-110B includes a display device 510 (display) [See Col 16, Ln 30-34], data storage device 516 (non-transitory memory)  storing instructions (programs) [See Col 16, Ln 36-40], and a processing device 502 (one or more processors) to perform the instructions [See Col 16, Ln 9-26]]

display a user interface including a first plurality of configuration control affordances provided to effect configuration of a first attribute characterizing the objective-effectuator and [Fig 2 shows Morph settings 210 which include torso, arms, hands settings (first plurality of configuration control affordances) that control display of the respective body parts (first attribute) on the character [See Col 10, Ln 20-30]]
a second plurality of configuration control affordances provided to effect configuration of a second attribute characterizing the objective-effectuator; [Fig 2 shows settings 214 (second plurality of configuration control affordances) for a torso (second attribute) [See Col 10, Ln 34-51]]
in response to receiving an input indicative of manipulation of a first configuration control affordance of the first plurality of configuration control affordances: set the first attribute to a first selectable attribute value, from the set of selectable attribute values, that is associated with the first configuration control affordance, and … [The user may select the torso control 212 [See Col 10, Ln 34-40]]
configure the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The character is configured based on the user's selection of the torso setting [See Col 10, Ln 56-66]]
wherein the objective-effectuator is associated with a set of predefined actions [Controls are provided for each action that modifies a character [See Col 11, Ln 6-12]].

On the other hand, Bennet does teach "modify display of the displayed second plurality of configuration control affordances by displaying a first subset of the second plurality of configuration control affordances while foregoing display of a remainder of the second plurality of configuration control affordances; in response to receiving an input indicative of manipulation of a second configuration control affordance of the first plurality of configuration control affordances: set the first attribute to a second selectable attribute value, from the set of selectable attribute values, that is associated with the second configuration control affordance, and modify display of the displayed second plurality of configuration control affordances by displaying a second subset of the second plurality of configuration control affordances while foregoing display of a 
Bennet discloses as shown in Fig 2 that a user may select a first option, e.g. Laptop, from a first dropdown menu of options [See ¶-26]. Following the selection, incompatible options may be hidden from a second dropdown menu thus only showing compatible options ("modifying display …by displaying a first subset") [See ¶-46, 28]. A menu may be provided that allows the user to unselect the first option and select a different compatible option (second configuration control) from the first menu [See ¶-28]. The input also causes the previously incompatible option to be compatible and selected, thus displayed ("displaying a second subset") [See ¶-28, 46]. A skilled artisan would understand that incompatible options with the newly selected option from the first menu would be hidden ("foregoing display of a remainder") [See ¶-46]. Further hiding options Monitor 3 and Monitor 4 and then displaying them when a compatible option is selected from the first menu inherently causes a different first and second subset of options to be displayed. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls to incorporate the teachings of Bennet's compatibility menu.
Motivation to do so would be to indicate when options conflict and why, as taught by Bennet [See ¶-4]. Additional motivation to do so would be to reduce the trial and error process for users interested in particular configurations, as taught by Bennet [See ¶-2].
As to claim 61, Baszucki discloses a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with a display, cause the device to: [Client device 110A-110B includes a display device 510 (display) [See Col 16, Ln 30-34], data storage device 516 (non-transitory memory)  storing instructions (programs) [See Col 16, Ln 36-40], and a processing device 502 (one or more processors) to perform the instructions [See Col 16, Ln 9-26]]
obtain a set of selectable attribute values for an objective-effectuator; [Fig 2 shows a plurality of morphing settings (set of selectable attribute values) for morphing a character (objective-effectuator) [See Col 9, Ln 24-50]. A skilled artisan would understand that the settings would be obtained from memory in order to be displayed]
display a user interface including a first plurality of configuration control affordances provided to effect configuration of a first attribute characterizing the objective-effectuator and [Fig 2 shows Morph settings 210 which include torso, arms, hands settings (first plurality of configuration control affordances) that control display of the respective body parts (first attribute) on the character [See Col 10, Ln 20-30]]
a second plurality of configuration control affordances provided to effect configuration of a second attribute characterizing the objective-effectuator; [Fig 2 shows settings 214 (second plurality of configuration control affordances) for a torso (second attribute) [See Col 10, Ln 34-51]]
in response to receiving an input indicative of manipulation of a first configuration control affordance of the first plurality of configuration control affordances: set the first attribute to a first selectable attribute value, from the set of selectable attribute values, 
configure the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The character is configured based on the user's selection of the torso setting [See Col 10, Ln 56-66]]
wherein the objective-effectuator is associated with a set of predefined actions [Controls are provided for each action that modifies a character [See Col 11, Ln 6-12]].
However, Baszucki does not teach "modify display of the displayed second plurality of configuration control affordances by displaying a first subset of the second plurality of configuration control affordances while foregoing display of a remainder of the second plurality of configuration control affordances; in response to receiving an input indicative of manipulation of a second configuration control affordance of the first plurality of configuration control affordances: set the first attribute to a second selectable attribute value, from the set of selectable attribute values, that is associated with the second configuration control affordance, and modify display of the displayed second plurality of configuration control affordances by displaying a second subset of the second plurality of configuration control affordances while foregoing display of a remainder of the second plurality of configuration control affordances, wherein the second subset is different from the first subset".
On the other hand, Bennet does teach "modify display of the displayed second plurality of configuration control affordances by displaying a first subset of the second plurality of configuration control affordances while foregoing display of a remainder of the second plurality of configuration control affordances; in response to receiving an 
Bennet discloses as shown in Fig 2 that a user may select a first option, e.g. Laptop, from a first dropdown menu of options [See ¶-26]. Following the selection, incompatible options may be hidden from a second dropdown menu thus only showing compatible options ("modifying display …by displaying a first subset") [See ¶-46, 28]. A menu may be provided that allows the user to unselect the first option and select a different compatible option (second configuration control) from the first menu [See ¶-28]. The input also causes the previously incompatible option to be compatible and selected, thus displayed ("displaying a second subset") [See ¶-28, 46]. A skilled artisan would understand that incompatible options with the newly selected option from the first menu would be hidden ("foregoing display of a remainder") [See ¶-46]. Further hiding options Monitor 3 and Monitor 4 and then displaying them when a compatible option is selected from the first menu inherently causes a different first and second subset of options to be displayed. 

Motivation to do so would be to indicate when options conflict and why, as taught by Bennet [See ¶-4]. Additional motivation to do so would be to reduce the trial and error process for users interested in particular configurations, as taught by Bennet [See ¶-2].
As to claim 62, Baszucki, and Bennet do not explicitly disclose "wherein a first number of configuration control affordances in the first subset is different from a second number of configuration control affordances in the second subset."
However, Bennet discloses that options 342 in Fig 3 are incompatible and would thus be hidden [See ¶-46, 28]. A skilled artisan would understand that Fig 3 shows that two options are compatible. A menu may be provided that allows the user to unselect the first option and select a different compatible option (second configuration control) from the first menu [See ¶-28]. The input also causes the previously incompatible option to be compatible and selected, thus displayed ("displaying a second subset") [See ¶-28, 46]. It would have been obvious to provide a different number of compatible options for the second selected option than the first two compatible options.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bennet's compatibility menu to incorporate a different number of compatible options.
Motivation to do so would be to reflect the varying compatible options for a selected option.
As to claim 63, Baszucki, and Bennet do not explicitly disclose "wherein a first number of configuration control affordances in the first subset is different from a second number of configuration control affordances in the second subset."
However, Bennet discloses that options 342 in Fig 3 are incompatible and would thus be hidden [See ¶-46, 28]. A skilled artisan would understand that Fig 3 shows that two options are compatible. A menu may be provided that allows the user to unselect the first option and select a different compatible option (second configuration control) from the first menu [See ¶-28]. The input also causes the previously incompatible option to be compatible and selected, thus displayed ("displaying a second subset") [See ¶-28, 46]. It would have been obvious to provide a different number of compatible options for the second selected option than the first two compatible options.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bennet's compatibility menu to incorporate a different number of compatible options.
Motivation to do so would be to reflect the varying compatible options for a selected option.
As to claim 64, Baszucki, and Bennet do not explicitly disclose "wherein a first number of configuration control affordances in the first subset is different from a second number of configuration control affordances in the second subset."
However, Bennet discloses that options 342 in Fig 3 are incompatible and would thus be hidden [See ¶-46, 28]. A skilled artisan would understand that Fig 3 shows that two options are compatible. A menu may be provided that allows the user to unselect the first option and select a different compatible option (second configuration control) displaying a second subset") [See ¶-28, 46]. It would have been obvious to provide a different number of compatible options for the second selected option than the first two compatible options.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bennet's compatibility menu to incorporate a different number of compatible options.
Motivation to do so would be to reflect the varying compatible options for a selected option.
Claims 50, 52, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Bennet (US 20110276918 A1), in view of Ventrella et al (US 6545682 B1 thereafter "Ventrella").
As to claim 50, Baszucki, and Bennet do not disclose "wherein obtaining the set of selectable attribute values comprises: obtaining behavioral attributes for the objective-effectuator."
On the other hand, Ventrella does teach "wherein obtaining the set of selectable attribute values comprises: obtaining behavioral attributes for the objective-effectuator."
Ventrella discloses genes (selectable attribute values) for alertness, and shiftiness (respectively behavioral attributes) affect the behavior of an avatar (objective-effectuator) [See Col 3, Ln 23-25, Col 18, Ln 12-19]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and 
Motivation to do so would be to influence the behavior of the avatar independent of direct user input, as taught by Ventrella [See Col 3, Ln 25-27]. 
As to claim 52, Baszucki, and Bennet do not disclose "selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances based on the set of selectable attribute values."
On the other hand, Ventrella does teach "selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances based on the set of selectable attribute values."
Ventrella discloses that the selection of the archetype (set of selectable attribute values) assigns default values to each gene ("selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances") [See Col 12, Ln 37-38, Col 8, Ln 31-46]. A skilled artisan would understand that the gene values displayed in 152 would be changed ("selecting …based on the set of selectable attribute values") according to the default values since the user can tweak the genes from the selected defaults [See Col 12, Ln 37-44, Col 6, Ln 30-44].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Bennet’s compatibility menu to incorporate the teachings of Ventrella's archetypes.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
As to claim 56, Baszucki, and Bennet disclose the method of claim 42, wherein the first attribute is associated with a visual characteristic of the objective-effectuator and … [Baszucki, Fig 2 shows settings 214 (second plurality of configuration control affordances) for a torso (visual characteristic) of the character [See Col 10, Ln 34-51]].
However, Baszucki, and Bennet do not teach "the second attribute affects a behavioral characteristic of the objective-effectuator."On the other hand, Ventrella does teach "the second attribute affects a behavioral characteristic of the objective-effectuator."
Ventrella discloses genes (selectable attribute values) for alertness, and shiftiness (respectively behavioral attributes) affect the behavior of an avatar (objective-effectuator) [See Col 3, Ln 23-25, Col 18, Ln 12-19]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Bennet’s compatibility menu to incorporate the teachings of Ventrella's alertness and shiftiness.
Motivation to do so would be to influence the behavior of the avatar independent of direct user input, as taught by Ventrella [See Col 3, Ln 25-27]. 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Bennet (US 20110276918 A1), in view of Fogel et al (US 20040053690 A1 thereafter "Fogel").
As to claim 51, Baszucki, and Bennet do not disclose "selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances based on the objective-effectuator."
On the other hand, Fogel does teach "selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances based on the objective-effectuator."
Fogel discloses that different genetic traits are included for different digenome/character genres, e.g. tank, and warrior [See ¶-52]. This may cause a tank digenome (objective-effectuator) to include different traits (first and second plurality of configuration control affordances) than a warrior digenome [See ¶-53]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Bennet’s compatibility menu to incorporate the teachings of Fogel's genre varying traits.
Motivation to do so would be to adjust the desired level of realism or randomness, as taught by Fogel [See ¶-54]. 
Claims 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Bennet (US 20110276918 A1), in view of Do et al (US 20090147008 A1 thereafter "Do").
As to claim 57, Baszucki, and Bennet do not disclose "obtaining a set of preselected actions performable by the objective-effectuator."
On the other hand, Do does teach "obtaining a set of preselected actions performable by the objective-effectuator."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Bennet’s compatibility menu to incorporate the teachings of Do's action-command configuration.
Motivation to do so would be to overcome the drawbacks of the prior art which do not provide mechanisms to allow a user to have comprehensive control of an avatar's behavior, as taught by Do [See ¶-2].
As to claim 59, Baszucki, and Bennet do not disclose "wherein the set of selectable attributes indicates other objective-effectuators interactable with the objective-effectuator."
On the other hand, Do does teach "wherein the set of selectable attributes indicates other objective-effectuators interactable with the objective-effectuator."
Do discloses that the types of objects that an avatar can possess can be limited based on the parameters of the virtual environment [See ¶-10].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Bennet’s compatibility menu to incorporate the teachings of Do's object possession parameters.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173